DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lad (US Patent 6,510,416) in view of Peng et al. (CN 109399541).
As per claims 1, 14, 18, Lad teaches a method/system, comprising:
receiving a first set of data characterizing an audible activation word including a first voice (“voice-activated refueling operation”; col.4, lines 57 – 59);
authorizing control of an at least one fuel pump from a plurality of fuel pumps in response to the first voice matching a stored voice within a database, wherein each of the plurality of fuel pumps is communicatively connected to a forecourt controller (“a speech recognition device, which is responsive to the at least one voice command signal generated by the customer, for transforming the at least one voice command signal into at least one corresponding fuel dispenser control signal useful in controlling the fuel dispenser assembly.”; Abstract; col.2, lines 41 - 55);
receiving a second set of data characterizing an audible command word, wherein the audible command word includes a second voice; and controlling the at least one fuel pump based on the audible command word and in response to the second voice matching the stored voice within the database (“a fuel dispenser means responsive to fuel dispensing control signals for controllably dispensing fuel into a vehicle positioned for refueling; a control means, responsive to fuel dispensing command signals, for generating fuel dispensing control signals in accordance with the fuel dispensing command signals and providing the fuel dispenser means with the generated fuel dispensing control signals”; col.3, lines 15 – 23).
However, Lad does not specifically teach voice patterns.
Peng et al. disclose that according to the system, voice of workers is collected through mobile wireless recording equipment, identity verification based on voiceprint recognition is conducted, keyword information in the voice is extracted, the coded keyword information is sent to an oiling machine control module (page 2, lines 19 – 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use voice patterns as taught by Peng et al. in Lad, so that the working efficiency of a gas station is improved (page 2, line 19).

As per claim 2, Lad in view of Peng et al. further disclose receiving a third data set characterizing an audible termination word including a termination word and a third voice pattern; comparing the third voice pattern of the audible termination word to the database; and terminating the authorization control of the at least one fuel pump in response to the third voice pattern matching the stored voice pattern within the database (“a request to terminate the fuel dispensing activity. In a preferred form of the system, the audio signals correspond to voice command information spoken by the customer.”; Lad, col.2, lines 9 – 12; Peng et al., page 2, lines 19 – 22).

As per claims 3, 20, Lad in view of Peng et al. further disclose the authorization control of the at least one fuel pump terminates after a predetermined time (“period has expired”; Lad, col.2, lines 9 – 12; col.9, lines 22 - 24).

As per claims 4, 15, Lad in view of Peng et al. further disclose the database is wirelessly connected to each of the fuel pumps of the plurality of fuel pumps (“wirelessly transmit command information from the vehicle to the fuel dispenser.”; Lad, col.4, lines 52 – 56).

As per claims 5, 16, Lad in view of Peng et al. further disclose the database includes a plurality of stored voice patterns (“According to the oiling machine control system based on voiceprint recognition, the working authorization of the oiling machine can be completed through the voiceprint information in the voice of the worker, the oil quantity information and the charging information in the refueling process are updated in real time by using the virtual identity database”; Peng et al., page 2, lines 19 – 22; page 3, lines 4- 6).

As per claim 6, Lad in view of Peng et al. further disclose the stored voice patterns are previously recorded activation words and command words that each correspond to a different user (“According to the oiling machine control system based on voiceprint recognition, the working authorization of the oiling machine can be completed through the voiceprint information in the voice of the worker, the oil quantity information and the charging information in the refueling process are updated in real time by using the virtual identity database”; Peng et al., page 2, lines 19 – 22; page 3, lines 4- 6).

As per claims 7, 17, 19, Lad in view of Peng et al. further disclose receiving a third data set characterizing an audible emergency word; comparing the audible emergency word to a stored emergency word within the database; and disabling the at least one fuel pump in response to the audible emergency word matching the stored audible emergency phrase within the database (“"STOP" command to terminate the refueling activity, without the need to provide specific refueling termination points (i.e., a definite volume or purchase amount).”; a stop command without specific refueling termination points is considered as an emergency word; Lad, col.10, lines 54 – 58).

As per claim 8, Lad in view of Peng et al. further disclose receiving a third data set characterizing an audible emergency word including an emergency word and a third voice pattern; comparing the third voice pattern of the audible emergency word to the database; and activating an emergency procedure in response to the third voice pattern matching the stored voice pattern within the database (“"STOP" command to terminate the refueling activity, without the need to provide specific refueling termination points (i.e., a definite volume or purchase amount).”; a stop command without specific refueling termination points is considered as an emergency word; Lad, col.10, lines 54 – 58).

As per claim 9, Lad in view of Peng et al. further disclose terminating operation of a fuel pump closest to a location where the third data set was received; terminating operation of each of the plurality of fuel pumps within the forecourt; and/or announcing an audible emergency signal (“Another operational procedure relates to a fully-automated bidirectional audio communications mode in which the refueling transaction protocol involves the audible transmission of prerecorded messages from the service station side (e.g., refueling queries and other such interrogatories), to which the customer develops audible responses.”; Lad, col.10, lines 54 – 60; col.8, lines 2 - 10).

As per claim 10, Lad in view of Peng et al. further disclose the audible command word is a predetermined word stored within the database (“keyword”; Lad, Abstract; col.10, lines 54 – 58; Peng et al. page 2, lines 19 – 22).

As per claim 11, Lad in view of Peng et al. further disclose the audible command word activates the at least one fuel pump and/or controls the at least one fuel pump to dispense a specific amount of fuel (“The customer generates audio signals representative of refueling transaction information, such as a request to initiate fuel dispensing activity, data indicative of the fuel type, fuel volume, purchase amount”; Abstract).

As per claim 12, Lad in view of Peng et al. further disclose a plurality of audible command words are received during the authorization control of the at least one fuel pump (Lad, Abstract; col.2, lines 41 – 55; Peng et al. page 2, lines 19 – 22).

As per claim 13, Lad in view of Peng et al. further disclose the stored voice pattern corresponds to a voice pattern of a user (“identity verification based on voiceprint recognition is conducted, keyword information in the voice is extracted, the coded keyword information is sent to an oiling machine control module”; Peng et al. page 2, lines 19 – 22).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yamashita et al. teach fuel supplying apparatus.  Williams teaches gas pump alert warning system.  Yasko teaches method for fueling a vehicle based on a vehicle fuel trigger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT-CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT-CYR/           Primary Examiner, Art Unit 2658